DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of converting waste plastic, classified in C10G1/10.
II. Claims 12-22, drawn to a system for pyrolyzing a waste plastic, classified in C10B47/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as an apparatus without a control system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aron Griffith on 23 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 6-8, the terms “light”, “medium”, and “heavy” are relative terms which render the claims indefinite. The terms “light”, “medium”, and “heavy” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, the Examiner will consider the terms as relative to each other, such that the “light” fraction is merely of a lower boiling point than the “medium” and “heavy”, and similarly for the other two terms.
With regard to claim 7, the claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the omission of cooling the third portion of the medium pyrolysis oil. Quenching requires using a liquid which is cooler in temperature than the liquid being quenched. However, the medium fraction is not clearly recited as being cooler than the pyrolysis oil from the reactor. Further, the instant specification recites that when the medium pyrolysis oil is used for quenching, it is cooled in a cooler (paragraph [0047]). Therefore, the cooling is an essential element which should be present in the claim.
	With regard to claims 2-5 and 9-11, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Ree et al. (US 2018/0010050).
With regard to claim 1, Van der Ree teaches a method for processing plastic waste (paragraph [0001]), comprising the following steps:
a) feed plastic to a heating device (melt tank) and melting the plastic (paragraph [0021]).
b) passing the melted plastic to a cracking (pyrolysis) reactor and heating to produce gaseous hydrocarbons (paragraph [0023]) and pitch (paragraph [0025]).
c) separating the gaseous product into long-chain hydrocarbons (heavy pyrolysis oil) (paragraph [0023]), gas (pyrolysis gas), light boilers (light pyrolysis oil), and diesel (medium pyrolysis oil) (paragraph [0024]).
With regard to claim 2, Van der Ree further teaches at least partial melting of the plastic in an extruder (paragraph [0029]) and passing the extruded plastic to the heating device (paragraph [0063]).
With regard to claim 3, Van der Ree teaches that the cracking (pyrolysis) is controlled to no more than approximately 20°C above the desired temperature to limit coke formation (paragraph [0065]).
With regard to claim 5, Van der Ree teaches that water is evaporated and drawn out in the compacter with buffer tanks (paragraph [0061]), that the buffer tanks are filled with nitrogen (paragraph [0060]), and that the compacter dries the plastic (paragraph [0028]).
	With regard to claim 9, Van der Ree further teaches heating the heating device is done with thermal oil (paragraph [0018]) which is heated by reaction of the non-condensable gases (pyrolysis gas) (paragraph [0035]).
	With regard to claim 11, Van der Ree teaches withdrawing acidic gases and passing the gases to gas scrubbing to remove HCl (paragraphs [0029]-[0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Ree et al. (US 2018/0010050) as applied to claim 1 above, and further in view of Mizuguchi et al. (JP H11-106758, machine translation provided).
With regard to claim 4, Van der Ree teaches the method above. 
Van der Ree is silent regarding dividing the molten plastic and mixing the second portion with the waste plastic upstream of the melt tank.
Mizuguchi teaches melting plastic into a high temperature molten stream, dividing the stream, recycling a portion of the stream to the melting step, and passing the remaining portion to thermal decomposition (pyrolysis) (Abstract, paragraph [0007])> Mizuguchi further teaches that mixing a portion of the high temperature molten plastic with the plastic pieces rapidly melts the plastic, thus efficiently removing hydrogen chloride gas (paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to divide the melted plastic of Van der Ree into two portions and recycle the second portion to the melting step as claimed, because Van der Ree and Mizuguchi each teach melting plastic and pyrolysis of the melted plastic, and Mizuguchi teaches that recycling a portion of the melted plastic improves hydrogen chloride gas removal (paragraph [0014]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Ree et al. (US 2018/0010050) as applied to claim 1 above, and further in view of Yoshida et al. (US 3,984,288).
With regard to claim 10, Van der Ree teaches the method above.
Van der Ree is silent with regard to mixing an alkaline reagent with the heated molten plastic to remove chlorine.
Yoshida teaches a method for pyrolysis of plastic wastes (column 1, lines 8-10). Yoshida teaches adding a white inorganic filler which is a basic (alkaline) metal salt to the waste (column 8, lines 20 and 34-35), where the basic salt reacts with the halogen halides to form solid calcium salts (column 8, lines 49-51) which are removed from the pyrolysis reactor with the residues (pitch) (column 9, lines 9-10). Yoshida further teaches that the addition of the filler increases the decomposition rate and efficiency and improves the uniformity of the recovered oils (column 8, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the basic metal salt of Yoshida to the plastics of Van der Ree, because Van der Ree and Yoshida each teach melting and pyrolysis of plastics, and Yoshida teaches that adding the basic metal salt to the plastics increases the decomposition rate and efficiency and improves the uniformity of the recovered oils (column 8, lines 10-25).
Van der Ree in view of Yoshida does not specifically teach adding the metal salt to the melted plastic rather than the plastic before melting. However, this is merely a change in the order of adding ingredients. Any change in the sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the filler to the melted plastic rather than to the plastic before melting, as claimed, because this is merely a change in the sequence of adding ingredients that would be expected to have the predictable result of producing the same melted plastic comprising an alkaline reagent as claimed, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772